Title: From Thomas Jefferson to Edmond Charles Genet, [7 September 1793]
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
[7 Sep. 1793]
 
The correspondence which has taken place between the Executive and yourself, and the acts which you have thought proper to do, and to countenance, in opposition to the laws of the land, have rendered it necessary in the opinion of the President to lay a faithful statement of them before the government of France, to explain to them the reasons and the necessity which have dictated our measures, to renew the assurances of that sincere friendship which has suffered no intermission during the course of these proceedings, and to express our extreme anxiety that none may be produced on their part. This has accordingly been directed to be done by the Min. Pleny. of the US. at Paris, in a letter a copy of which I now inclose to you. And in order to bring to an end what can not be permitted to continue, there could be no hesitation to declare in it the necessity of their having a representative here disposed to respect the laws and authorities of the country, and to do the best for their interest which these would permit. An anxious regard for those interests, and a desire that they may not suffer, will induce the Executive in the mean time to recieve your communications in writing, and to admit the continuance of your functions so long as they shall be restrained within the limits of the law as heretofore announced to you, or shall be of the tenor usually observed towards independant nations by the representative of a friendly power residing with them.
The President thought it respectful to your nation as well as yourself to leave to yourself the restraining certain proceedings of the Consuls of
 
France within the US. which you were informed were contrary to the laws of the land, and therefore not to be permitted. He has seen with regret however, that you have been far from restraining these proceedings, and that the duty has devolved on him of suppressing them by the authority of the country. I inclose to you the copy of a letter written to the several Consuls and Vice consuls of France, warning them that this will be done if any repetition of these acts shall render it necessary. To the Consul of France at Boston no such letter has been written. A more serious fact is charged on him, which if proved, as there is reason to expect, will render the revocation of his Exequatur an act of immediate duty. I have the honor to be with great respect Sir your most obedt. servt
